Citation Nr: 1625425	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right postauricular scar, shell fragment wound, with metallic foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1948 to November 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Cleveland, Ohio RO.

On his VA Form 9, the Veteran requested a Board hearing.  However, in April 2016, he submitted correspondence indicating he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches and a neck disability have been raised by the record in multiple statements, including in April 2009 and December 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's right postauricular scar did not manifest any characteristics of disfigurement, was not deep, did not cause limitation of motion or function, did not meet or exceed 929 square centimeters in total area, and was painful but not unstable.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the right postauricular scar have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran was awarded service connection for a right postauricular scar in a September 1955 rating decision.  A noncompensable disability rating was assigned, effective from June 28, 1955.  

In December 1989, the Veteran filed a claim for a compensable disability rating for his scar.  In a February 1994 rating decision, the RO granted an increased 10 percent disability rating for the scar, effective from December 21, 1989, based on findings of tenderness and pain, as well as the presence of a residual foreign body (metal fragment) near the scar.  

Most recently, in June 2008, the Veteran filed a claim for an increased disability rating for his scar, which was denied in the September 2008 rating decision on appeal.  He contends that he is entitled to a higher disability rating for his scar because he has a residual metal fragment in his head. 

The criteria for rating disabilities of the skin were revised since VA received the Veteran's claim of entitlement to an increased rating in June 2008. 

When the rating criteria are revised during the course of a claim and appeal, VA must determine the rating to be assigned, taking into consideration both the revised and unrevised criteria and assigning the rating based on the criteria most favorable to the claimant, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change unless retroactive application has been specifically authorized.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The revision effective October 23, 2008 included the statement that a veteran whose scars were rated by VA under a prior version of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  The Board does not consider this statement to necessarily operate to the disadvantage of a veteran by requiring that he or she specifically request review of the disability under the revised criteria but only that he or she may request review without asserting that the disability has worsened since the last assignment of a disability rating.  In short, the Board finds the direction provided in Kuzma to be controlling in this case and thus considers both rating criteria in deciding this appeal.

The rating schedule in effect when the Veteran filed his claim included DC 7800, which addresses scars or disfigurement of the head, face, or neck.  Under this DC, a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The next higher, 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).  DC 7800 remained unchanged by the 2008 regulatory revisions.  38 C.F.R. § 4.118 (2015).  

Note (1) to DC 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars, and that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.

Note (3) to DC 7800 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Moreover, Note (4) states that disabling effects of scars other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be evaluated separately under the appropriate diagnostic code(s).  Id.  

DC 7801 was revised by the October 2008 amendments.  Prior to October 23, 2008, DC 7801 contemplates scars, other than head, face, or neck, that are deep or that cause limited motion, and provides up to a 40 percent disability rating depending on the total area of the scar(s).  38 C.F.R. § 4.118 (2008).  The revised DC 7801 contemplates burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, and also provides up to a 40 percent disability rating, depending on the area of the scar(s).  38 C.F.R. § 4.118 (2015).  Under both the pre-and post-amended criteria, a deep scar is defined as one associated with underlying soft tissue damage.  

Next, DC 7802, prior to the 2008 amendments, contemplates scars, other than head, face, or neck, that are superficial and that do not cause limited motion, and allows for the assignment of a 10 percent disability rating.  38 C.F.R. § 4.118 (2008).  The revised DC 7802 addresses burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and also provides for the assignment of a 10 percent disability rating.  38 C.F.R. § 4.118 (2015).  Under both the pre- and post-amended criteria, a superficial scar is one not associated with underlying soft tissue damage.  

Also included in the pre-amended rating criteria for scars were DC 7803, titled "Scars, superficial, unstable," which provided for a 10 percent rating, and DC 7804, titled "Scars, superficial, painful on examination," which also provided for a 10 percent rating.  38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008).  A superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under the revised criteria, DC 7803 was eliminated, and scars that are unstable or painful are to be assigned a 10 percent rating if there are one or two such scars; a 20 percent rating is assigned if there are three or four such scars; and a 30 percent rating is assigned where there are five or more such scars.  38 C.F.R. § 4.118, DC 7804 (2015).  Note (2) under that Diagnostic Code provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive a rating under DC 7804.  The definition of an unstable scar was unchanged from the earlier version. 

For other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, any other disabling effects not considered in a rating provided under DCs 7800 - 7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2015).  Similarly, prior to the revision, DC 7805 provided that other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008). 

Throughout the rating period on appeal, the Veteran's scar has been assigned a 10 percent disability rating under the provisions of DC 7804.  

As noted above, the Board will consider the evidence under both the pre- and post-amended rating criteria (with the caveat that the amended criteria cannot be applied prior to October 23, 2008, as noted above), to determine whether a disability rating in excess of 10 percent is warranted for the service-connected scar.  

Based on a review of the evidence, lay and medical, the Board finds that a disability rating in excess of 10 percent for the postauricular scar is not warranted for any part of the rating period on appeal.  

First, he was assigned the highest available rating under DC 7804 prior to the 2008 revisions.  Moreover, under the revised criteria, there is only one scar involved, so a 10 percent disability rating is the highest available under DC 7804.  

The Board has considered whether any other diagnostic codes would allow for a higher disability rating.  DC 7800 does not allow for a rating in excess of 10 percent, as the evidence does not demonstrate the presence of even one characteristic of disfigurement.  The October 2015 VA examiner specifically noted that the scar measured 0.75 by 0.2 centimeters, and that there was no elevation or depression, adherence to underlying tissue, abnormal pigmentation, visible or palpable tissue loss, or gross distortion or asymmetry of facial features.  Thus, because the criteria for even a compensable rating (the presence of one characteristic of disfigurement) have not been met, a rating in excess of 10 percent is not warranted under DC 7800.  

Next, the Veteran's scar is on his head, and, moreover, is not deep or nonlinear, does not cause limited motion, and is less than 39 square centimeters.  Therefore, DC 7801 does not allow for the assignment of a disability rating in excess of 10 percent.    

Moreover, although the Veteran's scar is superficial and does not cause limited motion, it is on his head, and he is already in receipt of the highest available 10 percent disability rating under DC 7802.  Indeed, as noted above, the 2015 VA examiner noted that the scar measured 0.75 by 0.2 centimeters, which does not even approach the minimum of 929 square centimeters required for a 10 percent disability rating under the revised DC 7802. 

Next, the evidence does not demonstrate that the Veteran's scar is unstable, so DC 7803 (prior to the amendments) does not apply, and, moreover, a 10 percent rating was the highest available under that code.    

Finally, the evidence does not demonstrate any disabling effects not considered in a rating provided under DCs 7800 through 7804, nor does it cause limitation of function, so DC 7805 does not allow for a higher rating.  

The Board acknowledges the Veteran's statements that he deserves a rating in excess of 10 percent due to the retained metal fragment in his head.  However, as discussed above, the criteria for currently assigned 10 percent disability rating are not even met.  Therefore, the Board finds that the current rating adequately compensates the Veteran for his scar, including the retained metallic fragment.  Moreover, to the extent that the Veteran contends that the retained metal fragment causes other problems (e.g., headaches and neck pain), the Board does not have jurisdiction over those claims and they have been referred to the RO for further action.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability rating in excess of 10 percent for the right postauricular scar for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's scar.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his scar is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board notes that the Veteran has been in receipt of a total rating based on individual unemployability due to service-connected disabilities (TDIU) since 1997 due to multiple service-connected disabilities.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  In this case, the duty to notify was satisfied by way of July 2008 and December 2008 letters.   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue decided herein.  As noted above, VA provided him with an examination in October 2015.  His history was taken, and a complete examination with clinical measures was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for right postauricular scar, shell fragment wound, with metallic foreign body, is denied for the entire rating period on appeal.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


